The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 and claims dependent therefrom are product-by-process claims or include a product by process limitation.  MPEP in discussing these types of claims says that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes."  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  For that reason, these claims will be interpreted and examined at that level.  
Additionally, the change to claim 1, removing “an application of” between “by” and “mechanical” in the response filed December 6, 2021 does not change the scope of claim 1 relative to the language prior to that change for the following reasons.  The attachment of the reagent to the bulking agent (i.e. sand and/or glass beads is clearly taught in the specification as occurring as the result of application of mechanical energy to the reagent and the solid substrate.  The instant disclosure fails to clearly state what forces are acting to attach the reagent to the substrate as a result of the application of mechanical energy.  Thus the attachment of the reagent would be the result of the reagent, the substrate and the mechanical energy applied to the mixture.  This would include interactions between the reagent and the substrate.  Additionally, claim 1 does not place any limitations on the reagent and limits the substrate to a glass or polystyrene bead of a certain diameter.  Thus, it covers all reagents and glass or polystyrene bead substrates of the required diameter.  Thus “by mechanical energy to a mixture comprising the reagent for chemical synthesis and the solid substrate” or language similar thereto in the claims will be treated as covering any method/attractive force due to a mixing process that would bring the reagent and substrate together or any form of mechanical mixing of a reagent for chemical synthesis (a compound capable of reacting with another compound) and a solid substrate.  The claims have been amended to exclude certain types of interaction between the reagent and the solid substrate which will be treated below.    
Examiner further notes that a polystyrene bead within the required diameters appears to have a mass of between about 1.9 µg to about 35.5 µg.  A glass bead of the same size depending on its density would be expected to have a mass greater than that, but still substantially less than 1 mg.  
Claims 1, 4, 6, 16, 18 and 24-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is drawn to a solid substrate that is a glass or polystyrene bead having a diameter from about 150 microns to about 400 microns with an amount of reagent attached to an outer surface in the amount of about 1% to about 20% (w/w).  As noted above the mass/weight of the polystyrene and glass beads are and/or would have been expected to be substantially less than 1 mg.  Thus it is not clear what is meant by the final wherein statement that the reagent for chemical synthesis is present in an amount less than about 2 mg.  Is that attempting to limit the amount of reagent per bead since the first part of the claim is directed to what appears to be a single glass or polystyrene bead or is it trying to require that a certain number/amount of beads are present so that the total amount of reagent is less than 2 mg?  If the first interpretation is what applicant intended, then it appears that the claim covers a fair range of scope that is not possible to reach based on the size and material limitations of the bead.  This is also a question of particular import with respect to claim 26 in which a lower limit is claimed for the amount of the reagent for chemical synthesis and that lower limit appears to be greater than the amount of reagent that the claim allows to be attached to the surface of the bead.  For examination purposes, examiner will treat all claims that do not require a minimum amount of reagent as covering a single bead or being met by the amount of reagent attached to a single bead as long as the bead is glass or polystyrene with the claimed diameter.  Additionally with respect to these claims and in particular with respect to claim 26, examiner will treat the limitation as requiring a plurality of beads such that the total reagent present is within the claimed range.  With claim 18, it is not clear if the limitation in the wherein clause at the end of the claim refers to the amount of reagent for chemical synthesis present during steps (a) and (b) or if it is a limitation on the amount of reagent coated bead being dispensed during step (c).  All other claims not directly discussed are dependent from claim 1 or 18 and fail to correct the problems/clarity issues noted above.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1, 4, 6 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 4,234,317) in view of Bullard (US 3,963,442) and Wu (2013/0260136).  In the patent Lucas teaches that a dry reagent aliquot suitable for reacting with a liquid sample is coated upon beads or particles (abstract).  In figure 2 is shown a solid substrate (28) comprising an outer surface and at least one reagent (30,32) for chemical synthesis attached to the outer surface, wherein the reagent for chemical synthesis is attached to the outer surface by an application of mechanical energy to a mixture comprising the reagent for chemical synthesis and the solid substrate (see column 3, lines 30-33; column 4, lines 40-49; "coating of components 30 and 32 with excipients is evaporatively deposited upon the beads or particles 28 with constant agitation").  With respect to claim 1, the solid substrate of Lucas is a glass bead or a polystyrene bead (see column 3, lines 41-43).  Lucas teaches glass beads with a size of about 1200 mesh (column 3. lines 33-39) that are placed on a lower filter (40) having pores in a range of 0.5 micron to 100 micron with good results being obtained with a pore size of around 45 microns (see column 5, lines 1-11).  Column 3, lines 33-39 teach that the beads function to maximize the surface area exposure of the dry reagent and somewhat aid in the mixing of the reagent to dissolve it when the container is shaken or agitated.  Column 4, lines 17-39 teach that the reagent must be present in a sufficient amount to produce a certain concentration in the sample.  Lucas does not teach beads having a diameter from about 150 microns to about 400 microns or what percentage (w/w) that is equivalent, compared to the weight of the beads.  
In the patent Bullard teaches colorimetric indicator compositions that are preferably prepared by coating particles of a thermoplastic resin with the first reagent composition.  The resins are described in the disclosure of the patent found starting at column 4, line 49 and ending at column 6, line 17.  In particular column 6, lines 18-22 teach that the ratio of resin to first reagent composition can be between about 10,000 to 1 and 1.0 to 1.0 (0.01% to 50%).  Usually the least amount of indicator which will reproducibly produce the desired colorimetric reaction is sufficient and is preferred for economic reasons.  Table 2 gives weight proportions for the reagent (composition A and the thermoplastic particles (composition B).  Of note is that the reagent can be between 0.01% and 10% of the weight.  Column 6, lines 49-55 of Bullard teaches that the particle size of the resin is not critical except to the extent that sufficient first reagent composition must be provided at an exposed surface of composition to be used for testing.  In general a particle size between about 0.01 (10 µm) and 10 millimeters is preferred.  The resins are normally supplied as particles in this size range from the manufacturers.  
In the patent publication Wu teaches a device and method for dry coating substrates in which a material is mixed with a milling medium coating the milling medium prior to applying the coated milling medium to a substrate (see paragraph [0031]).  The milling medium can be ceramic, glass, metal or plastic material in the form of beads or rods (see paragraph [0041]).  The milling medium can have any suitable size with an average size of from about 50 micrometers (µm) to about 10 millimeters (mm), or from about 100 micrometers (µm) to about 5 millimeters (mm).  Paragraph [0045] of Wu teaches that the layered material precursor composition and the milling medium are mixed by any method that results in contact between the precursor composition and the milling medium.  For example, they can be mixed by shaking, agitation, or milling.  Exemplary mixing methods including shaking in an acoustic mixer, milling in a ball milling machine, shaking with a high frequency shaker, etc. After mixing, a coated milling medium is obtained, the coating being formed from layered material that has been broken off and separated from the precursor composition.  Paragraphs [0002]-[0003] teach that he deposition of some layered materials, such as graphene and nanoplate graphite, into a large area, uniform film is difficult and expensive because these materials cannot be dispersed at a high concentration in common solvents for conventional coating methods and other reasons.  Thus, it would be desirable to develop different processes for depositing layered materials on a substrate.  Example 3, paragraph [0087], teaches that 0.2 grams of graphite flakes were mixed with 40.0 grams of glass beads (0.5% w/w, example 1, paragraph [0076] teaches 0.1 grams to 4.0 grams or 2.5% w/w).  The mixture was shaken for 5 minutes using a Resodyn.TM. Acoustic Mixer (LabRAM Mixer).  The surface of the beads became black immediately, indicating that the beads were coated with graphene and nanoplate graphite.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Lucas in proportions such as the reagent is between 0.01% and 10% of the weight as taught by Bullard that are appropriate to produce a coating that would give the desired amount of reagent in solution because of the similarity in the coating methods of Lucas, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.   Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to select a size that would not pass through the bottom filter of Lucas from those listed by Bullard or Wu having with a size such that it is larger than the pore size of the bottom filter of Lucas and small enough that it performs the intended function of the beads of Lucas because of the need to allow sufficient contact of the reagent bead with a sample to dissolve it so that it can perform its reaction with the sample (see at least Lucas and Bullard).  
With respect to claim 4, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (see column 3, line, 47-63; the transition metal source manganese chloride and polyvalent anions).  
With respect to claim 6, the scope of the combined teachings as outlined above for claim 1, covers a kit comprising the solid substrate of claim 1.  
With respect to claims 24-25, a single bead would have been within the scope of the claimed range.  
Claims 1, 4, 6 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Desmedt (US 2016/0332148, newly cited and applied) in view of Wu as described above.  In the patent publication Wu teaches as a catalyst, a platinum group metal (group 10) on a carrier, with the carrier having a silica (glass) core and a precipitate layer of a metal oxide, sulfate or phosphate on the core; the carrier having at least on the surface of the precipitate, a dispersion of an oxide from a metal chosen from W, Mo, Ta and Nb, the metal in the dispersion being different from the metal in the precipitate.  The invention also relates to a process for producing hydrogen peroxide, comprising reacting hydrogen and oxygen in the presence of the catalyst according to the invention in a reactor.  Paragraph [0017] teaches that the precipitate can be present over a range of amounts -- 1-15 weight %, 2-10 weight % -- with the most preferable amount being 3 to 8 weight % based of the total weight of the carrier.  Paragraph [0018] teaches that the glass core can have particles with a mean diameter over a range of sizes -- 50 µm to 5 mm, 100 µm to 4 mm or 150 µm to 3 mm -- with good results being obtained with a mean particle size in the range of hundreds of µm.  Paragraph [0028] teaches that while the preferred method to form the dispersion is precipitating a metal precursor (like W ethoxide, for instance in an alcoholic solution, or W salts like W (VI) chloride, W (VI) dichloride dioxide, W (VI) fluoride, W (VI) oxychloride, W (VI) oxybromide) on the carrier, other methods include dry-mixing.  Example 1 beginning at paragraph [0037] and example 2 beginning at paragraph [0056] teach the catalyst preparation.  In both preparations glass (Silica  with an average particle size of 153 microns) was used.  In example 1, paragraphs [0053]-[0056] teach that the metal content of the coating is in the range of 3 to 8% taught in paragraph [0017].  In example 2, paragraphs [0070]-[0072] teach that the metal content of the coating is in the range of 3 to 8% taught in paragraph [0017].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the components and glass beads of Desmedt in an acoustic mixer such as taught by Wu and in proportions appropriate to produce a coating that would give the desired composition because Desmedt teaches a dry mixing method as an alternative coating method and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
Claims 1, 4, 6, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2007/0172961) in view of Bullard and Wu both as described above.  In the patent publication Kamei teaches a particle reagent capable of use for chemical synthesis (see paragraphs [0105]-[0106]).  The particle reagent (see the figures) includes a solid substrate (paragraph [0105] glass bead coated with polylysine) comprising an outer surface and at least one reagent for chemical synthesis attached to the outer surface (see paragraph [0106]), wherein the reagent for chemical synthesis is attached to the outer surface by an application of mechanical energy to a mixture comprising the reagent for chemical synthesis and the solid substrate (paragraph [0106] teaches the preparation of the coated reagent that include the application of mechanical energy -- mixing).  The solid substrate is a glass bead or a polystyrene bead (see at least paragraph [0052], particles made from glass, sea sand, silica, metal, and resins such as polystyrene) having a diameter from about 150 microns to about 400 microns (paragraph [0052], preferred to use glass particles or sea sand, having a particle size of approximately 400 to 700 µm).  Thus the beads of Kamei are equivalent to the solid substrate of claim 1 except that Kamei does not teach a percentage (w/w) for the coating, compared to the weight of the beads that is within the limitation of claim 1.  While Kamei teaches glass beads with a size of about 400 µm, Kamei also does not teach beads having a diameter from about 150 microns to about 400 microns.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in proportions such that the weight of the reagent is between 0.01% and 10% of the weight of the beads as taught by Bullard because of the need to have a coating capable of functioning as the coating of Kamei by giving the desired amount of reagent in solution because of the similarity in the coating methods of Kamei, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  With respect to the bead size, one of ordinary skill in the art at the time the application was filed would have recognized that particle sizes within the range taught by Bullard or Wu are capable of performing the same task and found the selection of a size smaller than the 400 µm at the bottom of the Kamei range have been obvious because of the ability to be stirred in the manner taught by Kamei and still allow the particles to be moved by gravity to perform the intended function of the beads of Kamei because of the need to allow sufficient contact of the reagent bead with a sample to dissolve it so that it can perform its reaction with the sample and because such particle sizes are commercially available as taught at least by Bullard.  
With respect to claim 4, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (the polylysine and/or the antibody described in paragraphs [0105]-[0106] coated on the particles is capable of use as a reactant).  
With respect to claim 6, the particles of claim 1 are kits comprising a solid substrate of claim 1.  
With respect to claims 24-25, a single bead would have been within the scope of the claimed range.  
With respect to claim 18, Kamei teaches a method for chemical synthesis comprising the steps of: a) combining a reagent and a bulking agent to form a mixture; and b) applying mechanical energy to the mixture (see the explanation above relative to claim 1 and the sections of Kamei cited therein); c) dispensing the reagent-coated bead to a reaction vessel (see the description associated with at least figures 1-9 and 11); d) incubating the reagent-coated bead, at least one reactant, and, a solvent in the reaction vessel for a time and under conditions sufficient for a desired chemical reaction to occur; and e) assessing whether the desired chemical reaction occurred (see paragraphs [0102]-[0188]).  Additionally, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (the polylysine and/or the antibody described in paragraphs [0105]-[0106] coated on the particles is capable of use as a reactant). Kamei does not teach the use of an acoustic mixer in step b) or a percentage of reagent (w/w), compared to the weight of the beads that is clearly within the scope of claim 18.  While Kamei teaches glass beads with a size of about 400 µm, Kamei does not teach beads having a diameter from about 150 microns to about 400 microns.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in proportions such that the weight of the reagent is between 0.01% and 10% of the weight of the beads as taught by Bullard because of the need to have a coating capable of functioning as the coating of Kamei by giving the desired amount of reagent in solution because of the similarity in the coating methods of Kamei, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in an acoustic mixer such as taught by Wu and in proportions appropriate to produce a coating that would give the desired amount of reagent in solution because of the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  Additionally, one of ordinary skill in the art at the time the application was filed would have recognized that particle sizes within the range taught by Bullard or Wu are capable of performing the same task and found the selection of a size smaller than the 400 µm at the bottom of the Kamei range have been obvious because of the ability to be stirred in the manner taught by Kamei and still allow the particles to be moved by gravity to perform the intended function of the beads of Kamei because of the need to allow sufficient contact of the reagent bead with a sample to dissolve it so that it can perform its reaction with the sample and because such particle sizes are commercially available as taught at least by Bullard.  
Claims 1, 4, 6, 16, 18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (Journal of Laboratory Automation 2015) in view of Lucas or Kamei and further in view of Bullard and Wu (last four as described above).  In the paper Tu teaches an automated microwave assisted synthesis purification system for rapid generation of compound libraries.  Novel methodology for the synthesis and purification of drug-like compound libraries has been developed through the use of a microwave reactor with an integrated high-performance liquid chromatography–mass spectrometry (HPLC-MS) system.  The strategy uses a fully automated synthesizer with a microwave as energy source and robotic components for weighing and dispensing of solid reagents, handling liquid reagents, capper/crimper of microwave reaction tube assemblies, and transportation.  Crude reaction products were filtered through solid-phase extraction cartridges and injected directly onto a reverse-phase chromatography column via an injection valve. For multistep synthesis, crude products were passed through scavenger resins and reintroduced for subsequent reactions.  All synthetic and purification steps were conducted under full automation with no handling or isolation of intermediates, to afford the desired purified products.  This approach opens the way to highly efficient generation of drug-like compounds as part of a lead discovery strategy or within a lead optimization program.  The primary difference is the use of reagent coated particles during the automated synthesis having a defined relationship (w/w) between the amount of reagent and the beads.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Tu reagent in a reagent coated particle format such as taught by Lucas or Kamei with an amount/weight of reagent compared to the amount of beads within the range taught by Bullard because Lucas and Kamei show that such a reagent coated bead format is capable of quickly releasing the reagents into solution to interact and/or react with other solution components and Bullard shows that typical reagent to bead weight ratios are within the range of 0.01% to 10% for the weight of the reagent in order to produce the desired amount of reagent in solution.  It additionally would have been obvious to make reagent coated particles of Tu in an acoustic mixer as taught by Wu because of the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. In response to the amendments, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(d) have been withdrawn, a new rejection under 35 U.S.C. 112(b) has been applied against some claims, a new obviousness rejection has been applied against some claims and the previous obviousness rejections have been modified to account for the claim cancellations and other modifications.  The arguments are moot with respect to the withdrawn and new rejections.  
With respect to the obviousness rejections, each of the primary references have an amount of reagent coated on the beads/particles.  What the references don’t teach is the weight ratio/percentage of reagent coated on the bead.   With Lucas the bead size is also not taught and with Kamei the full scope of the bead size is not taught.  Thus there are two questions that must be answered with respect to the regent: how much reagent would normally be present in a composition including the reagent and a solid phase and is there reason to change the bead size.  Bullard is a reference used to answer the first question.  The weight ratio taught by Bullard between the reagent coating and the beads show that a range of about 0.01% to 10% is a normal range.  Additionally, Bullard teaches that a ratio can be between 0.01% and about 50% so that weight percentages above 10% are not outside of the Bullard teachings so that up to about 20% (w/w) would have been considered obvious to those of ordinary skill in the art when it comes to providing a coating that dissolves to release the reagent into solution.  With respect to the second question, Lucas teaches that the bead function is to maximize the surface area exposure of the dry reagent and somewhat aid in the mixing of the reagent to dissolve it when the container is shaken or agitated.  Lucas also teaches that the glass beads are placed on a lower filter (40) having pores in a range of 0.5 micron to 100 micron with good results being obtained with a pore size of around 45 microns (see column 5, lines 1-11).  From this, one of ordinary skill in the art would have recognized that particles/beads having a diameter large enough that they don’t pass through the filter pores can and/or should be used when the filter pore size is in the upper range.  Thus it appears that particles of a size greater than or near 100 microns can be used to provide the function taught by Lucas.  Thus the teachings of Bullard and Wu that particles within the claimed range are not outside of the scope of particles usable in reagent preparations show the obviousness of placing the Lucas reagent on the Bullard or Wu particles.  A similar reasoning is also applicable to the Kamei particles.  Thus the arguments related to particle size are not persuasive.  
With respect to the amount of reagent present in claim 1, examiner notes that claim 1 is of a scope that includes a single bead.  As noted above, the size and material requirements of claim 1 are such that a single bead would weigh less than the required 2 mg.  For that reason, the arguments related to that aspect of claim 1 are not persuasive.  
With respect to claim 18, the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As described above, the teachings of Bullard and Wu show that the claimed range for particle size and reagent amount per particle are obvious with respect to using Kamei as the primary reference.  With respect to Tu as the primary reference, Lucas and Kamei show the use of a particle supported reagent is obvious and the teachings of Bullard and Wu show that the claimed range for particle size and reagent amount per particle are obvious when one uses a particle supported reagent.  
In each of the primary references, the object is to provide a reagent.  Lucas and Kamei do that in the form of a reagent coated bead.  Whether that reagent is provided in a form that can be removed from the bead during subsequent use or will remain attached to the bead during use is not clearly described in the instant disclosure or set forth in claim 18.  Additionally whether the reagent will function in either state is dependent on the reactions and the reagents.  Thus it is not clear whether modifying the teachings of Lucas or Kamei would actually produce an inoperative result or change the principle of operation of the primary reference.  For that reason, the argument is not persuasive.  Relative to Tu, the reference is a synthesis method in which reagents are added to conduct experiments.  Whether the reagents are added as unsupported reagent or as substrate coated reference does not change the principle of operation since the reactions can still be carried out.  Thus the arguments are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is directed toward particle reagents, dry coating processes for particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797